Citation Nr: 1638094	
Decision Date: 09/28/16    Archive Date: 10/07/16

DOCKET NO.  14-02 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected coronary artery disease.

3.  Entitlement to service connection for an amputation of the right foot, to include as secondary to coronary artery disease.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Detroit, Michigan (RO).  

The issues of entitlement to service connection for hypertension and an amputation of the right foot, to include as secondary to coronary artery disease, addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma, to include combat-related acoustic trauma, in service and had some degree of post-service occupational and recreational noise exposure. 

2.  The Veteran has currently diagnosed sensorineural hearing loss.

3.  The Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation. 

4.  Sensorineural hearing loss did not manifest to a compensable degree within one year of separation from service.

5.  Bilateral hearing loss is not etiologically related to active service.




CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not met. 
38 U.S.C.A. §§ 1110, 1112, 1113; 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2016); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO issued September 2011 preadjudicatory notice letters to the Veteran which met the VCAA notice requirements.

The Veteran's service treatment records, VA and private treatment records, and VA examinations have been associated with the record.  The Veteran was afforded a VA audiological examination in November 2011.   38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examination and opinion obtained in this case are adequate as they are predicated on a review of the record and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's reported complaints and symptoms; and contain an adequate medical opinion along with reasons and bases for the opinions rendered.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4). 

VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159 (2016).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2015); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

Service Connection Analysis 

The Veteran contends that bilateral hearing loss is due to combat noise exposure in service.  After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that bilateral hearing loss was not incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385.  On the authorized VA audiological evaluation in November 2011, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
25
20
35
30
LEFT
20
25
15
40
55

Speech audiometry revealed speech recognition ability of 92 percent in the right ear and of 96 percent in the left ear.  Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  

In January 2013 and January 2014 statements and during his VA examination, the Veteran described combat noise exposure from gunfire, mortar attacks, grenade launchers, 155 Howitzers, tank fire, bombs, jets, and helicopters.  The Veteran described experiencing hearing loss symptoms in service, stating that he could barely hear for days after a fire fight.  However, he has not identified the presence of continuous hearing loss symptoms after service separation.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran's DD Form 214 reflects a duty MOS as an Armor Intelligence Specialist.  The Duty MOS Noise Exposure Listing referenced in DVA Fast Letter 10-35 for Modifying the Development Process in Claims for Hearing Loss and/or Tinnitus shows that Veterans with a duty MOS similar to that of the Veteran, have a high probability of exposure to hazardous noise.  Additionally, the Veteran's DD Form 214 shows that he had active service during the Vietnam War, and was in receipt of the Combat Infantryman Badge, Vietnam Service Medal, and Vietnam Campaign Medal among other awards and decorations.  The Board finds that the identified exposure to combat-related noise reported by the Veteran is consistent with his combat duties in Vietnam.  See 38 U.S.C.A. § 1154(a) and (b) (West 2016) and 
38 C.F.R. § 3.304(d).  Thus, the Board finds that the Veteran has provided credible lay evidence of combat-related noise exposure in service and has provided credible evidence of experiencing hearing loss symptoms concurrent with these exposures.

The record shows that the Veteran has also identified some degree post-service occupational or recreational noise exposure.  During the November 2011 VA examination, the Veteran indicated that he had an occupational history as a factory worker in glass manufacturing, and in real estate, insurance, and home security.  He had recreational noise exposure from motorcycles, hunting, woodworking, and snow mobiles.  In a January 2014 statement, the Veteran identified the use of ear plugs with his history of factory work.

The Board finds that the weight of the evidence shows that bilateral hearing loss was not incurred service.  On the enlistment audiological evaluation in September 1966, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5 (20)
5 (15)
0 (10)
NR
5 (10)
LEFT
15 (30)
10 (20)
 0 (10)
NR
5 (10)

Prior to November 1967, audiometric results in service department records were reported in standards set forth by the American Standards Association (ASA). Those are the figures on the left in each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI). In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses. 




(CONTINUED ON NEXT PAGE)


On the separation audiological evaluation in August 1968, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
0
NR
10
LEFT
5
0
-5
NR
10


The November 2011 VA examiner opined that hearing loss was not, at least as likely as not, caused by or a result of an event in military service.  In providing this opinion, the VA examiner noted the Veteran's in-service combat noise exposure, his report of having the onset of hearing loss five years prior to the time of examination, and his occupational and recreational history of noise exposure.  While the VA examiner based her opinion, in part, on findings related to normal hearing at separation, she also reasoned that there were no threshold shifts present in service, stating that there was no scientific basis for delayed onset noise-induced hearing loss pursuant to an Institute of Medicine Landmark Study on military noise exposure.  Accordingly, the Board finds that the November 2011 VA opinion is adequate as it considers the relevant evidence of record as it pertains to the Veteran's hearing loss disability and includes adequate reasons and bases for the opinion rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (holding "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion"); Reonal v. Brown, 5 Vet. App. 458, 461 (1993); Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

The evidence of record does not otherwise show that hearing loss is related to service.  The Board finds that the Veteran did not have chronic symptoms of hearing loss in service or continuous symptoms after service separation, and the Board finds that sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.  While the Veteran has provided credible lay evidence of noise exposure in service, and hearing loss symptoms occurring concurrent with the noise exposure in service, he has not identified the presence of continuous hearing loss symptoms since service, nor are hearing loss symptoms indicated at service separation.  Instead, during the November 2011 VA examination, he identified the onset of hearing loss five years prior to the time of the examination.  The evidence of record does not otherwise indicate that sensorineural hearing loss manifested to a compensable degree within one year of service separation to establish presumptive service connection under 38 C.F.R. § 3.303(b).  The evidence of record does not otherwise establish a nexus between current hearing loss and in-service noise exposure, either by lay or medical evidence. 

The Board has not precluded service connection for the Veteran's hearing loss because his hearing was found to be within normal limits at the time of his separation from service.  The Board has denied service connection in this case, based on the lack of evidence of continuity of hearing loss symptomatology since the Veteran's separation from service, and because the competent, credible, and probative evidence of record does not establish a nexus between the Veteran's current hearing loss in service.  The Board notes, further, that in the present case that no increase in hearing threshold levels was shown by service audiograms.  The holding in Hensley v. Brown provides that the Board must explain the criteria it used to determine whether a measured worsening of disability constituted an increase in disability in service.  See Hensley v. Brown, 5 Vet. App. 155, 163 (1993).  The Court also noted that the threshold for normal hearing is zero decibels to 20 decibels and higher threshold levels indicate some degree of hearing.  Id. at 157 (citing CURRENT MEDICAL DIAGNOSIS & TREATMENT 110-11 (Stephen A. Schroeder et al. eds., 1988).  In the present case, no increase in disability was shown by service audiograms; thus, the Board finds based on the available evidence, that a measurable increase in disability was not shown in service.  

For the reasons discussed above, the Board finds that the weight of the evidence is against finding that bilateral hearing loss is etiologically related to active service.  In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.


ORDER

Service connection for bilateral hearing loss is denied.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2016).  

The Veteran was afforded a VA examination in November 2011 to address service connection for hypertension and an amputation of the right foot.  In an August 2016 Informal Hearing Presentation, the Veteran and his representative contend that a remand is warranted for a supplemental examination to address whether service connected coronary artery disease either caused or aggravated hypertension, and to address whether a popliteal artery aneurysm, which led to the Veteran's right forefoot amputation, was related to his service-connected heart condition or a 2004 cardiac catheterization.  

The Board notes that a February 2007 private treatment report from T.G., a cardiovascular and thoracic surgeon, shows that the Veteran's non-healing wounds sustained to the right foot were a consequence of two separate medical problems: a crush injury the right foot sustained several years ago which predisposed him to an altered microcirculation to the crush area, and an acute ischemic event to the right lower leg as a result of a thrombosed popliteal artery aneurysm with distal embolization and occlusion of the tibial and pedal vessels.  The Veteran has also submitted articles in January 2013 and January 2014 which indicate a possible relationship between lower extremity embolization and percutaneous peripheral interventions and aneurysm and cardiac catheterization.  The November 2011 VA examiner addressed the past crush injury, but did not adequately address whether the thrombosed popliteal artery aneurysm or ischemic right leg and foot were related to service-connected ischemic heart disease.  Accordingly, the Board finds that a supplemental VA opinion is warranted in this case.  

While hypertension and peripheral manifestations of arteriosclerosis are not subject to the presumption of service connection based on exposure to herbicides, 38 C.F.R. § 3.309 (e), note 3, the Veteran contends in January 2013 correspondence that these disabilities are caused by the same ischemic condition which caused his service-connected coronary artery disease and aneurysm.  Because service connection for coronary artery disease was granted presumptively, based on the Veteran's exposure to an herbicide agent in Vietnam, the Board finds that the supplemental opinion should also address whether hypertension and an amputation of the right foot, due in part to a thrombosed popliteal artery aneurysm, are related to herbicide exposure in service.   

Accordingly, the case is REMANDED for the following action:

1. The AOJ should refer the case to a VA examiner specializing in cardiovascular conditions for a supplemental medical opinion to address service connection for hypertension and a right foot amputation.  Another examination is not required.  The record should be made available to the examiner for review.  In the supplemental opinion, the VA examiner should provide opinions address the following:

(a).  Whether it is at least as likely as not that currently diagnosed hypertension is caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected coronary artery disease? 

If the opinion is that there is aggravation, to the extent that is possible, the examiner is requested to provide an opinion as to approximate baseline level of severity of the nonservice-connected disorder before the onset of aggravation.  "Aggravation" is defined for legal purposes as a worsening of the underlying condition versus a temporary flare-up of symptoms. 

(b).  A February 2007 treatment report from the Veteran's cardiovascular and thoracic surgeon indicates that his right foot amputation was a consequence of two separate medical problems: a past crush injury the right foot ago which predisposed him to an altered microcirculation to the crush area, and an acute ischemic event of the right lower leg as a result of a thrombosed popliteal artery aneurysm with distal embolization and occlusion of the tibial and pedal vessels.  

Please provide an opinion as to whether it is at least as likely as not that the thrombosed popliteal artery aneurysm, was caused or aggravated (permanently worsened in severity beyond the normal progress of the disease) by service-connected coronary artery disease, to include an August 2004 cardiac catheterization.  In providing an opinion, the VA examiner should discuss the relevance, if any, of medical research articles submitted by the Veteran in January 2013 and January 2014 in support of his appeal  

(c).  The Veteran contends that hypertension and a right foot amputation, due in part to a thrombosed popliteal artery aneurysm, were caused by the same ischemic condition which caused his service-connected coronary artery disease.  Presumptive service connection was granted for coronary artery disease based on the Veteran's herbicide exposure.  Please provide an opinion as to whether it is at least as likely as not that hypertension and a right foot amputation were caused by service or herbicide exposure in service.  

The examiner should provide a complete rationale for all opinions rendered with reference to the evidence of record.  

2.  After all development has been completed, the AOJ should re adjudicate the issue on appeal.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case, and should be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


